DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The rejection of claims 33, 34, 42-47, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims obviate this rejection.
The rejection of claims 33, 34, and 42-47, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims obviate this rejection.
The rejection of claim(s) 33, 42, and 44, under pre-AIA  35 U.S.C. 102(e) as being anticipated by Khatri (WO 2013/112933 A1 Pub date:8/1/2013; effective filing date:1/27/2012), is withdrawn.  Applicant’s argument is found persuasive.
The rejection of claims 45 and 46, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khatri (WO 2013/112933 A1 Pub date:8/1/2013; effective filing date:1/27/2012), as applied to claims 33, 42, and 44  above, and further in view of Naughton (US5,624,840 Patent Date:4/29/1997) and Dagher (Dagher et al. Transplantation 82(8):1067-1073, 2006), is withdrawn.   Applicant’s argument is found persuasive.
The following rejection of record has been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34, and 43-49, as amended, previously or originally presented, or newly added, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of performing a tissue or organ transplant in a subject in thereof comprising (i) transplanting a liver tissue or organ in said subject; and administering an agent selected from the group consisting of : (i) compound 105; or (ii) a cell obtained by contacting a primary cell with compound 105, does not reasonably provide enablement for a method for performing a tissue or organ transplant that does not comprise an active method step of transplanting said organ or tissue and solely administers an agent as claimed.
When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention:  The present invention as claimed is an organ or tissue transplant method that administers to a subject in need of one of more of the disclosed compounds or administers one or more primary cell contacted with one or more of the disclosed compounds.
Breadth of the Claims: The preamble of the claims recites, “A method of performing a tissue or organ transplant in a subject in need thereof”.  This breadth of the preamble encompasses transplanting any tissue or any organ into any species of subject in need of a tissue or organ transplant.  The subject can be any living organism that comprises tissues or organs that require replacement of or supplementation of a corresponding organ or tissue that has a defect or deficit of some kind.  The body of the method has one step which is administering an agent to the subject by any means.  The agent is further defined in two alternative embodiments.  First alternative, the agent is defined as at least one compound selected from compounds 109-114, a compound of Forumulas I-V or enantiomer, diasteroisomers, prodrugs, pharmaceutically acceptable salt thereof, or any combination thereof.  Presently the formula III and compound 105 are under consideration as the elected species. Thus the breadth of this embodiment encompasses a method of tissue or organ transplant that only administers a compound and does not transplant any tissues or organs.  The second alternative recites administering a one or more cells obtained by contacting primary cells with the above recited compounds.  The breadth of the cells thus encompasses any primary cell type from any tissue or organ.  The breadth of the cells being administered also encompasses primary stem cells or somatic cells that are contacted with one or more compounds that cause the primary cells.  Thus second alternative is very broad.  Further the second alternative to the method encompasses administering cells solely without any requirement of transplanting tissues or organs.  Thus the claims as written are extremely broad and heterologous in nature.  
Specification Guidance & Working Examples:  First, while the instant claims contemplate a method for performing a tissue or organ transplant in a subject that solely comprising administering a compound-based agent or a cell composition agent without actually transplanting an organ or tissue, the specification fails to provide any specific guidance to such a method.  It is emphasized that the method literally states a tissue or organ transplant method that does not recite and therefore does not require an active step of transplanting a tissue or organ into the subject.  The specification describes administering to a subject the claimed compound(s) before, during, or after transplantation of an organ or tissue (p. 65, lines 1-5).  The specification also describes cell replacement therapy using cells that have been contacted with the one or more of the compounds (p. 69, lines 26-32).  However, the specification describes Cell therapy as a distinctly different method than organ or tissue transplant, which is described as moving of an organ/tissue from one body to another or from a donor site on the patient’s own body (p. 69, lines 14-24).  As such, the method that solely administers cells as claimed cannot be construed to encompass a tissue or organ transplant step.  Overall, the specification does not provide enabling guidance to a method of performing a tissue or organ transplant that does not require transplanting an organ or tissue from one body or site to another in a recipient subject because the specification provides no guidance to such a method.
Second, while the specification generically contemplates a method of performing any tissue or any organ transplant in a subject in need thereof, the specification solely provide specific guidance to the use of the claimed compounds with hepatocytes for hepatocyte proliferation and maturation.  Example 5 describes that the addition of FH1 (which is compound 105 and the elected species under consideration) increases functionality and maturation of iHep cells (p. 114-116).  Example 8 (p. 117) describes that the effects of FH1 and PH1 on liver development were examined in transgenic liver specific GFP zebrafish, in which GFP expression is restricted to the liver. Zebrafish embryos were allowed to develop normally for 24 hrs post fertilization and then exposed to either FH1 or PH1 until 72 hrs post fertilization (FIG. 8A). Livers were visualized by whole-mount fluorescence imaging (FIG. 8B) and lfabp in situ hybridization (FIG. 8C). Qualitative assessed of liver formation by fluorescent microscopy indicated that treatment with FH1 and PH1 increased liver size compared to DMSO-treated controls (FIG. 8D).  Example 9 (p. 117-118) describes that The effect of FH1 on zebrafish survival following APAP-induced toxicity was examined. 1fabp:GFP zebrafish embryos were allowed to develop normally for 72 hrs post fertilization and then exposed to a fatal dose of 10 mM APAP concurrently with FH1 (FIG. 9A). FH1 treatment mitigated APAP-induced death resulting in the survival of 71% of FH1-treated embryos compared to 16% of controls (FIG. 9B). Similar protective effects of FH1 were seen in adult lfabp:GFP zebrafish (FIGS. 9C-9D).  The current clinical treatment for APAP toxicity is the administration of NAC, which has a limited window of efficacy. To examine the therapeutic window of FH1 and PH1 efficacy, lfabp:GFP zebrafish embryos were allowed to develop normally for 48 hrs post fertilization, and then exposed to a non-fatal dose of 5 mM APAP for 24 hrs before initiation of treatment with FH1 or PH1 for an additional 24 hour period (FIG. 10A). At 96 hrs post-implantation, whole-mount fluorescence imaging showed that both FH1 and PH1 mitigated APAP-induced loss of liver mass resulting in enhanced embryonic liver size compared to controls (FIG. 10B). Moreover, efficacy of both FH1 and PH1 exhibited an elongated therapeutic window of least 24 hrs, compared to the typical .about.8 hr therapeutic window for NCA. However, none of the examples, nor other parts of the specification provided specific guidance to the use of the claimed compounds with another cells than liver cells.  It is further noted that the specification solely provides one example of compound having the structure of formula III that has function with liver cells and does not provide any specific guidance to the structural elements of their one compound examples (compound 105) that exact a particular function in an organ or tissue transplantation.  As such, the specification does not provide any insight into which other compounds of formula III would be active and useful in a method of organ or tissue transplant.  As a result, an skilled artisan would be completely reliant on the teachings of the prior art to identify compounds having the structure of formula III and can be used in organ/tissue transplantation.
The specification also describes the use of hepatocytes proliferated and/or matured with compounds of the invention with liver assisted devices (LAD) (p.67, line 27 to p. 69, line 12).  It is noted that newly added claim 47 appears to be drawn to embodiments using an LAD.  However, the use of a LAD, as described by the specification, is not considered a tissue or organ transplant as described by the Tissue and organ transplant section, but rather a supplemental implantation treating defective liver function.  As such, the specification fails to provide specific guidance, thus enabling guidance for the method of performing liver or liver tissue transplant that administers an LAD as claimed in claim 47.
It is further noted that for the elected formula, Formula III, the specification solely provides specific guidance to one species compound 105, also called FH1, that has properties that increase functionality and maturity of liver cells.  The specification fails to provide any guidance to any other species of Formula III.  As such, the specification fails to enable any other species or the genus of Formula III, other than compound 105.
Thus, overall, the specification fails to enable the instant claims because the specification fails to provide specific, enabling guidance to the a method of performing a transplant of any organ or tissue, or even liver or liver tissue that solely administers one or more compounds as claimed or cells contacted with the compound(s).  Further the specification solely appears to provide some guidance to a nexus between liver and liver cells and the claimed compounds for later therapeutic use of the liver cells in a supplemental fashion, such as in an LAD, but not in transplantation or liver transplantation.  Thus the specification does not provide specific guidance to transplantations of all organs or tissues using all the claimed compounds.
State of the Art: A search of the art teaches that compounds having the structure of formula III are a bisphenyl compound useful a vitamin D3 receptor agonist or a vitamin D3 mimetic (US 2006/0025474 A1). However, the art does not provide additional specific guidance as two how this vitamin D3 receptor agonist would be useful in an organ/tissue tranplantation.  Khatri (WO2013/112933 A1) describes methods for identifying new therapeutic activities for known therapeutic agents.  Aspects of their invention further include methods and compositions for the treatment of acute graft rejection (AR).  See p. 1, lines 25-27.  Khatri further describes a subject receiving a graft transplant that is subject to AR, is administered a common acute graft response inhibitor (p. 12, lines 5-10).  Katri further describes that this inhibitor can be a Src family tyrosine kinase inhibitor dasatinib (aka dasanix and Sprycel®) which is used to treat chronic myeloid leukemia (paragraph bridging pp. 13 and 14).  However, neither Katri nor any other art available at the time the invention was made provides supplemental specific guidance to the specification of instant application regarding a method of performing a transplanting an organ or tissue that does not actually transplant an organ or tissue and only administers the compound of formula III or administers cells obtained from the contacting the primary cells with the claimed agent.  Further, Khatri does not provide any further guidance to the structural elements in a compound of formula III that active and functioning in a transplantation method.  As such, the prior art solely supplements the specification by providing one additional species example to the compound 105 described by the specification.
As previously discussed the breadth of the claims encompass contacting a primary cell, such as a primary pluripotent stem cell, with a compound, and administering to a subject.  At the time of the invention, (2) transplantation of cells differentiated from or (i) transplantation of embryonic stem cells to exact a therapeutic effect was highly unpredictable.  Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (hPSCs) such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1–3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4–7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible teratoma/ tumor formation that can arise from any remaining undifferentiated pluripotent stem cells present in the differentiated cell mixture (8). Indeed, a systematic transplantation study demonstrated that the teratoma-forming propensity of various mouse iPSC-derived neurospheres correlated with the persistence of residual undifferentiated cells (9). Because hESCs and hiPSCs also exhibit marked variations in differentiation efficiencies (and remaining undifferentiated cells) (10–13), it is critical to remove all residual hiPSCs with teratoma potential before their clinical application. Despite numerous attempts at blocking teratoma formation, including introduction of suicide genes (14) or selecting the desired cell type (15), immunodepletion (16), or introducing cytotoxic antibody (17), a clinically viable strategy to eliminate teratoma formation remains to be developed (8,18)”. See p. E3281, paragraph bridging col 1 and 2.
Thus the post-filing art of Lee teaches that administration of differentiated cells derived from pluripotent cells and administration of totipotent or pluripotent stem cells, failed to be used for any type of cell therapy to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieve.  Thus Lee teaches that at the time of the invention cells and tissues differentiated from totipotent or pluripotent cells was highly unpredictable for use in a cell therapy.  Thus the art also fails to provide enabling guidance to the claimed cell therapy method of the claims. 
Lee further highlights the absolute need for a homogenous population the differentiated cell type.  A problem that can arise from have a heterologous population of ESC-derived somatic cells and undifferentiated cells is tumor formation from the undifferentiated cell, thus causing a non-therapeutic effect, but further, a mixed population causes unpredictability in determining a therapeutic dose of cells because the variability in an unknown number and non-known character of the undifferentiated cell population.
Sylvester teaches that pluripotent stem cells have demonstrated, dysregulated cell growth with transplantation into an immunocompromised host, results in teratoma formation (Sylvester et al.  Arch Surg 139:93-99, 2004.  See page 95, col 1, first full paragraph). Similarly, the post-filing art of Moon (Moon et al. International Journal of Stem Cells 4(1):24-34, 2011) teaches that a major problem involving the use of hESC is the possibility of cell misbehavior following transplantation.  This potentially serious complication can occur if any transplanted undifferentiated hESC form teratomas.  Careful and previse protocols for collecting only differentiated cells are necessary to circumvent this problem.  Moon further teaches also.  As of 2011 researchers still needed to develop way to screen pluripotent cell derivatives for contamination with undifferentiated cells and derivative cells that have optimized chromosomally stable induction systems in vivo (p.30, col 1, past full paragraph starting with, “Another major risk…”; paragraph bridging col 1 and 2 of pp. 31).  Moon further teaches that during prolonged maintenance of undifferentiated pluripotent cell in vitro, chromosomal instability gives rise to numerous changes in ploidy, especially chromosomes 13 and 17.  Moon states, “Chromosomal instability seriously affects cell function and is well known to be a hallmark of many tumor.  In addition, the generation of chromosomal instability by the presence of extra centrosomes can give rise to multiple aneuploidy daughter cells with proliferative advantages, chemoresistance, or metastatic potential (66, 67).  Their potential for tumor progression is a significant challenge facing the safe therapeutic application of hESC, Recently, Moon et al. demonstrated aberrant cell division in karyotically abnormal hESC during in vitro culture.  These authors subsequently show a post-transplant tumor-like growth arising from the hESC transplant derivative (68).  These results emphasize that sustaining normal human chromosome number during in vitro culture and differentiation is indispensable for safe transplantation of hESC derivatives. For therapeutic use”.
Regarding chromosomal instability, Lee teaches accumulation of mutations in early embryonic cells and ESC would result in enormous harmful effects to all subsequent derived somatic cells arising at later developmental stages and/or those of further generations.  Thus, it is critical that these cells maintained their genomic integrity by establishing unique mechanisms, such as significantly lower mutations rates and lower frequencies of mitotic mutations than their differentiated counterparts (E3288, col 1, paragraph 1 under ‘Discussion’ section.)
Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them.  Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives.  Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from pluripotent cell, they are describing a lack of predictable function (i.e. function as the intended differentiated cell type) because the genomic instability leads to cellular dysfunction. 
Thus, the art teaches that at the time the claimed invention was made and after, the use of cell differentiated from pluripotent stem cells or pluripotent stem cells themselves for regenerative therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability.  The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells.  Thus the art teaches that the use of totipotent cells, pluripotent cells, and cells differentiated from totipotent and pluripotent cells in a regenerative therapy method as claimed is unpredictable.
Regarding generating tissues from the stem cells, Guillot et al (J. Cell. Mol. Med. 11(5):935-944, 2007) reports, “The converging fields of stem cells and tissue engineering for re-generative medicine purposes are reaching maturity.  The over excitement and hype of the early year has given way to a more realistic and mature approach to the problems.  It is clear that there are still major challenges that researchers will need to face, as detailed in this review. In brief: a) It is important that research continues to utilize all possible types of stem cells since there is no clear consensus, and unlikely to be in the near future, as to which is/will be the best cell type for clinical applications.  b) Reliable and robust ways to differentiate stem cells into different phenotypes is still some way away as are methods for obtaining industrial scale of identical cells for clinical applications. It will be important to learn how to encapsulate stem cells, seed them in a 3D biocomposite material, grow them in appropriate bioreactors, where non-invasive monitoring systems can help us to determine the nutritional state of the growing tissue. c) The biomaterials field is also progressing and the need for suitable composite materials with modified nanosurfaces and a 3D configuration is becoming evident.”  See paragraph bridging pp. 941-942.
Thus at the time of filing and several year post-filing, Guillot et al demonstrates that tissue generation from stem cells for clinical use and in a therapeutic method was not even an option, let alone predictable.  Even more fundamental methodologies such as appropriate biomaterials and mean of producing homogenous population of differentiated cell types in a suitable amount for tissue construction were not established, let along actual tissue for transplantation.  Thus, Guillot demonstrates that no predictable guidance to the generation of tissues from stem cells was established at the time of the invention.
Thus overall the teachings of the prior art also do not enable the breadth of the claims because the art also does not provide adequate predictable means of preforming a tissue or organ transplant from solely administering one of the claimed compound or cells derive from primary pluripotent stem cells or the pluripotent stem cells themselves.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.  The specification fails to provide specific guidance to a method of organ or tissue transplant using the claimed compound or cell obtained by contacting the claimed compounds with primary cells.  The art available at the time the invention was made also fail to provide guidance to transplantation exacted by administering the claimed agents and further teaches that cell contacted with the claimed agent were unpredictable for use in a subject as claimed.  

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Applicant traverses the enablement rejection on the grounds that the claims recite compounds of Formula (III) involving linked phenyl amides, phenyl carboxylates, phenyl sulfonamides, and phenyl sulfonates.  Applicant refers to the specification (p. 116, lines 7-8 and 14-15) as evidence, citing in addition to “93 compounds [that] met all hit select criteria qualifying as function proliferation hits (FPHs)” many of the exemplified compounds illustrated that these compound moieties can be present in compounds and maintained activity.  Applicant continues that even if compound 105 were the only disease species falling within the presently recited genus, Examiner has not considered the full breadth of compounds identified as being active in the present application and therefore has not established that the claims are not enabled.  
In response, Applicant’s citations do not seem to correspond to the citation the excerpt provided in the remarks. The above quote was found in the sentence bridging pp. 10-11 of the original specification.  It is part of the Brief Description of figure 1 and examples 2 and 3.  This figure describes the general screening procedure for a large number of synthetic small molecules with hepatocyte cell array.  The parameter being screening is proliferation of hepatocytes based upon imagining of the hepatocytes and determining the state of cell division and ranking them as functional hits.  93 compounds qualified functional hits.  These findings are not commensurate in scope with  claims to a method comprising transplanting any organ or tissue into any subject, administering any compound having the structure of Formula III, and administering any cell obtained by contacting one or primary cells with the compound having a structure of Formula III.  The citation is specific to liver cells.  It does not address issues pertaining transplantation of cells and does not address means of obviating art described unpredictabilites and obstacles. These citations solely demonstrate enablement of a screening process of identifying candidate compounds having a particular proliferation prolife in hepatocytes.
	As reiterated in the enablement rejection of record, a great deal of unpredictability exist in transplantation of organs and tissues, tissue regeneration, and transplantation for cell derived from pluripotent cells (See discussion of state of the art).  The specification does not provide specific guidance to method of transplantation of organs, tissue and cells as claimed.  Further the specification does not provide a nexus between organ, tissue, and cell transplantation and the compounds of Formula III for the exception of compound 105 used with liver and liver cells.  Thus, the ordinary artisan would be reliant upon the state of the art for supplementation of the other embodiments of the claims.  As discussed above, the art provides evidence of unpredictabilites.  Thus, the art fails to supplement the shortcomings of the specification and does not enable the full breadth of the claims as well.  The rejection provides evidence from the specification where it falls short in its guidance to the instant invention as well as art-based evidence of obstacles to the claimed invention.  Thus, the rejection of record provides adequate rationale and evidence to demonstrate a lack of enablement.  
	Applicant further submits that even if compounds within the claimed genus were inactive, even a considerable amount of experimentation does not negate the presumption of enablement as long as it is routine. Applicant asserts that Examiner has not established that the present claims are not enabled.  
	In response, the rejection of record provides adequate showing of unpredictability and a lack of a nexus between the claimed compound genus and transplantation of tissues or organs and cells as discussed above.  Determining if there is an nexus between transplantation and Formula III is experimentation to determine if there is an actual relationship between transplantation and Formula III.  This type of experimentation goes beyond routine experimentation and optimization of a routine method to discovery into whether the method functions as claimed.  Such, discovery experimentation goes beyond routine experimentation and thus would be considered undue.
	In conclusion, the amendments to the claims and Applicant’s arguments are not sufficient to demonstrate that the claimed method is enabled.  As such, the rejection of record is maintained and extended to the newly added claims.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632